Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claim 4, the switches are each slidable in a J-shaped slot, in claim 4 is lacking support and antecedent basis for this terminology.  Furthermore, this subject matter appears to be new matter and therefore should be canceled; see rejection below.  The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.
Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 4, there is no clear support in the disclosure for the switches “are each slidable in a J-shaped slot”.   Figure 1A,1B show the switches 20,22 in different positions but there is not clear teach that they are slidable in a slot and let alone a J-shaped slot.  
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not understood how the switches (20,22) slide in a J-shaped slot.
Moreover, the “J” as claimed has a T-shape on the top end and hook shape on the bottom end and a lower case L (i.e. l)  between the ends therefore it is not clear what shape applicant is referring to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6389714 (Mack) in view of US 2018/0008005 (Compton).
Regarding claims 1 and 3-7, Mack teaches an athletic transition shoe (shoe 10) comprising: 
a base portion including a sole (18), the sole including a first plurality of apertures (a plurality of apertures 26; such as those in the heel area of the sole) and a second plurality of apertures (another plurality of apertures 26, such as those in the forefoot area of the sole); 
a first plurality of projections (spikes 34 in the heel area of the sole) that are selectively extendable outwardly through the first plurality of apertures (see figures 1-3b; which is activated by the sliding rod 40 in the heel area as shown in figure 1); 
a second plurality of projections (spikes 34 in the forefoot area of the sole) that are selectively extendable outwardly through the second plurality of apertures (see figures 1-3b; which is activated by the sliding rod 40 in the heel area as shown in figure 1);
an upper portion (12) secured to the base portion so that the shoe defines an interior volume (see figure 1).
Regarding claim 3, the first plurality of projections move between a first position in which they are disposed in the base portion (see figures 2 and 3a) and a second position in which they extend outwardly from the base portion (see figure 1 and 3b), and the second plurality of projections move between a first position (see figures 2 and 3a) in which they are disposed in the base portion and a second position (see figures 1 and 3b) in which they extend outwardly from the base portion.
Mack fails to teach a first switch and a second switch being configured to extend the first and second pluralities of projections outwardly through the first and second plurality of apertures, respectively.  Instead of a switches, Mack uses a deployment mechanism (38) comprising of a sliding rod (40) and a slot 42 to deploy and retract the spikes.
Compton teaches a shoe wherein the traction elements (50,52) are deployed and retracted by a fluid system but also teaches the traction elements can be deployed and retracted by switches and remote devices (66); see the second half of paragraph 0029 and 0034.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the deployment system (the two sliding rods 40 and corresponding slots 42) of deploying and retracting the spikes of the shoe taught by Mack, with an electrical system which comprises of switches and remote devices, as taught by Compton, to remotely activate the spikes.  Therefore, there is one switch in the heel area and one switch in the forefoot area.
Regarding claim 4, as understood, it would appear to be an obvious design choice to construct the slot of the shoe taught by the combination above of whatever shape desired including a “J” which includes multiple different shapes (e.g. T, l and J) as claimed inasmuch as a number of different shapes appear suitable since a change in shape is within the level of ordinary skill in the art, absent any showing of unexpected results. 
Claims 2,8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 7 respectively above, and further in view of [US 4004356 (Green) and/or GB 2486895 (Wu) and/or US 6021590 (Morimoto)].
Green teaches a traction device which has structure of a rubber stud and projections of spikes [see stud 15 as shown in the figures which is made of rubber (see col. 2, lines 59-68) and has a spike tip (19)].  Wu teaches a traction device which has structure of a rubber stud and projections of spikes [see rubber spike 10 as shown in figure 1 which is shaped as both a stud (i.e. body 14) and a spike (13)].  Morimoto teaches the combination of rubber spikes (20) and spikes (1); see figure 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention replace the spikes of the shoe as taught by the combination above with the traction devices (the structure of a rubber stud and projections of spikes as taught by Green and/or Wu and/or Morimoto), to provide different type of traction on different terrain.
Regarding claim 9, see claim 3 remarks in the rejection above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556